Citation Nr: 1730267	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-34 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating in excess of 10 percent prior to December 12, 2014 and 20 percent thereafter for lumbar spondylosis status post lumbar disc surgery with scar (excluding a period of temporary total rating from October 16, 2013 to January 31, 2014, during which time a 100 percent evaluation is in effect).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1985 and from January 2003 to January 2005.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In the May 2012 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.

In the July 2012 rating decision, RO granted service connection for a lumbar spine disability and assigned a 10 percent disability rating, effective July 20, 2011.  Thereafter, in an April 2014 rating decision, the RO assigned a 100 percent evaluation, effective October 16, 2013, based on surgical or other treatment necessitating convalescence.  The 10 percent rating was restored, effective February 1, 2014.  

In a June 2015 rating decision, the evaluation for the appellant's lumbar spine disability was increased to 20 percent disabling, effective December 12, 2014.  

The Board observes that in the Veteran's December 2012 substantive appeal he requested a Board hearing.  In correspondence received in July 2017, however, the Veteran withdrew his request for a hearing.



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the Veteran's right ear hearing loss is the result of noise exposure during military service.

2.  The Veteran does not currently have a left ear hearing loss disability for VA purposes.

3.  Affording the Veteran the benefit of the doubt, his tinnitus is associated with his service-connected noise-induced sensorineural hearing loss in the right ear.

4.  Prior to December 12, 2014, the Veteran's lumbar spine disability was manifested by complaints of pain and limitation of motion, but forward flexion exceeded 60 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  At no time during this stage of the appeal was the service-connected lumbar spine disability manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in any 12-month period.

5.  From December 12, 2014 to June 8, 2015, the Veteran's lumbar spine disability was manifested by pain and limitation of motion, but there is no indication that forward flexion was limited to 30 degrees or less and there was no finding of favorable ankylosis of the entire thoraolumbar spine.  At no time during this stage of the appeal was the service-connected lumbar spine disability manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in any 12-month period.

6.  As of June 9, 2015, the Veteran's lumbar spine disability has been manifested by forward flexion to 90 degrees with evidence of pain at 20 degrees, but there has been no evidence of unfavorable ankylosis of the thoracolumbar spine.  At no time has the service-connected lumbar spine disability been manifested by incapacitating episodes having a total duration of at least 6 weeks in any 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3,310 (2016).

4.  Prior to December 12, 2014, the criteria for a rating in excess of 10 percent for lumbar spondylosis status post lumbar disc surgery with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

5.  From December 12, 2014 to June 8, 2015, the criteria for a rating in excess of 20 percent for lumbar spondylosis status post lumbar disc surgery with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

6.  As of June 9, 2015, the criteria for 40 percent rating, but no higher, for lumbar spondylosis status post lumbar disc surgery with scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I.  Service Connection for Hearing Loss and Tinnitus 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss and tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2015) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran asserts that service connection for bilateral hearing loss and tinnitus is warranted.  He contends that the conditions are due to noise exposure during active service.  

Available service treatment records are negative for treatment for or complaints of hearing loss during active duty.

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that the Veteran's military occupation specialty was cannon crewmember.

Post-service treatment records note treatment for tinnitus.  The Board observes that in an August 2007 clinical record, the Veteran denied tinnitus.  Thereafter, in a December 2014 record, it was noted that the Veteran had a history of tinnitus.  In a subsequent record dated in a January 2015 record, the appellant reported constant tinnitus in both ears for 3 years.  With regard to hearing loss, VA medical records indicate that the Veteran had normal hearing in both ears.  Notably, in the January 2015 VA medical record, it was reported that pure tone thresholds revealed normal hearing.  Word discrimination was also determined to be good bilaterally with right ear speech discrimination of 88 percent.  

The Veteran underwent a VA examination in September 2016.  Audiometric testing conducted in connection with that examination showed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
15
10
20
25
25
LEFT
15
15
20
30
30

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss in the high frequency range of 6000 Hz or higher frequencies.  He opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  In so finding, the examiner noted that the appellant's hearing loss has been due to the accumulated exposure to hazardous noise, to other causes, but not to a singular event.  The most likely cause is exposure to noise in military service.  

With regard to tinnitus, the examiner noted that the Veteran reported that tinnitus suddenly emerged in 2011 while listening to music from a radio.  The examiner opined that the condition was less likely than not caused by or a result of military noise exposure.  In this regard, he noted that the onset of tinnitus was in 2011 which was too long a period of time after separation from active duty to be able to associate military noise exposure as a cause of the tinnitus.  


Analysis

Right Ear Hearing Loss

After a review of the evidence, the Board finds that service connection is warranted for right ear hearing loss.  

First, the evidence shows current right ear hearing loss.  The Board acknowledges that objective findings during the September 2016 VA examination do not demonstrate hearing loss for VA purposes.  However, in a January 2015 VA medical record, it was noted that while pure tone thresholds revealed normal hearing, word discrimination was found to be 88 percent in the right ear.  The Board notes that the test used to arrive at the speech recognition score is not identified, therefore, it is not clear that the Maryland CNC test was used.  However, the Board will resolve doubt in favor of the Veteran and presume that the Maryland CNC test was used.  As such, the Veteran has a current right ear hearing loss disability.

Next, the evidence shows in-service noise exposure.  As detailed above, the Veteran's military occupation specialty was cannon crewmember.  Accordingly, in-service noise exposure is established.  

Having established a current disability and conceded in-service noise exposure, the question for consideration is whether the Veteran's right ear hearing loss is related to such in-service exposure.

Although the Veteran's service treatment records are negative for a diagnosis of right ear hearing loss during service, the September 2016 VA examiner concluded that the Veteran's hearing loss is due to noise exposure during military service.  There is no other medical evidence of record to contradict this finding.  

Thus, resolving reasonable doubt in favor of the Veteran, service connection is warranted for right ear hearing loss.  38 U.S.C.A. § 5107(b).

Left Ear Hearing Loss

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.

The Board acknowledges the Veteran's assertion of in-service noise exposure.  These facts alone, however, do not provide a sufficient basis upon which to grant the claim.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the appellant currently has left ear hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. 3.385.  Nor has the appellant pointed to any such evidence.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this case, the numeric designations shown on audiometric testing and speech recognition tests indicate that the Veteran's hearing acuity is not severe enough to constitute a disability for VA compensation purposes.  

As the preponderance of the evidence is against the claim of service connection for left ear hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

After carefully considering the record on appeal, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.  

At the outset, the Board notes that tinnitus is a chronic disease and, as such, service connection may be warranted on the basis of continuity of symptoms or on a presumptive basis.  However, the documented evidence of record does not indicate that the Veteran developed tinnitus during service or that there was continuity of tinnitus symptoms since service.  As set forth above, service treatment records are negative for treatment for or complaints of tinnitus.  Furthermore, the evidence does not suggest that tinnitus symptoms have persisted since service.  As noted above, in an August 2007 VA clinical record, the Veteran specifically denied tinnitus.  Thus, the Board finds that the most probative evidence establishes that tinnitus was not present during active service and that continuity of symptomatology has not been established by the record.

Additionally, the record contains no indication, lay or clinical, that tinnitus manifested to a compensable degree within one year of separation from active service in January 2005.  As detailed above, in a December 2014 VA medical record, the appellant indicated that tinnitus had been persistent for 3 years.  In the September 2016 VA examination, the appellant indicated that the onset of tinnitus was in 2011.  As such, service connection for tinnitus on a presumptive basis is also not warranted.  

Although the most probative evidence establishes that tinnitus was not present during the appellant's period of active service or manifested to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In this case, however, the record preponderates against finding that the Veteran's current tinnitus is causally related to his active service.

As set forth above, after examining the appellant and reviewing the record, the September 2016 VA examiner concluded that the appellant's current tinnitus is less likely than not related to his active military service.  The Board finds that the VA examiner's opinion is persuasive and assigns it significant probative weight.  In this regard, the examiner based his opinion on a review of pertinent medical evidence.  Moreover, he provided an explanation for his conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes, the Veteran has not provided any medical evidence or opinions to contradict the examiner's findings.  

The Board acknowledges the Veteran's assertion that his tinnitus is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of tinnitus is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed tinnitus is a medical question requiring medical training, expertise and experience.

Although the record does not support an award of service connection for tinnitus on a direct or presumptive basis, the Board finds that secondary service connection is warranted in light of the decision above awarding service connection for right ear hearing loss.  The Board notes that it is medically well established that tinnitus may occur as a symptom of sensorineural or noise induced hearing loss.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  As set forth above, the medical evidence of record reflects that the Veteran's service-connected right ear hearing loss is noise-induced sensorineural hearing loss, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.  Indeed, the September 2016 VA examination report is completed on a VA Disability Benefits Questionnaire, which specifically notes that "tinnitus is known to be a symptom associated with hearing loss."  Given these facts, and absent evidence to the contrary, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Initial Increased Rating for a Service-Connected Lumbar Spine Disability 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance. Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Factual Background

VA treatment records dated from July 2011 to November 2011 demonstrate complaints of chronic back pain radiating to the legs.  Notwithstanding, range of motion testing conducted in July 2012 indicated that range of motion was within normal limits.  

The Veteran was provided a VA examination in June 2012.  At that time he reported that he had had to take off work due to pain.  Additionally, he could not walk too far because his back would hurt and the back of his legs lost feeling.  He denied flare-ups due to his back disability.  

On range of motion testing, the Veteran had forward flexion to 80 degrees with evidence of pain at 80 degrees; extension to 20 degrees with evidence of pain at 25 degrees; right and left lateral flexion to 20 degrees with evidence of pain at 25 degrees; and right and left lateral rotation to 25 degrees with evidence of pain at 25 degrees.  There was no decrease in range of motion following repetitive testing.  However, flexion and extension were each increased by 5 degrees.  Additionally, there was no functional loss and/or functional impairment of the thoracolumbar spine.  There was no localized tenderness or pain to palpation of joints and/or soft tissues or guarding.  Muscle strength testing, reflex examination, and sensory examination were normal.  Further, straight leg raising test was negative and there was no finding of radiculopathy.  The examiner determined that the Veteran did not have intervertebral disc syndrome.  

VA treatment records dated in July 2012 and January 2013 indicate episodes that the Veteran was unable to work due to back pain.  In October 2013, the Veteran underwent a lumbar decompression surgery of the L4 to S1.  Post-surgical VA medical records note treatment for continued back pain.  

The Veteran was provided an additional VA examination in June 2015.  At the time of the examination, he reported that he had undergone surgery because he was in so much pain and was unable to walk far.  After surgery, he still wakes up and works in pain.  He reported that even with physical therapy, exercise, and medication he still has pain.  The Veteran denied flare-ups.  

On range of motion testing, the Veteran had forward flexion to 90 degrees with evidence of pain at 20 degrees; 0 degrees of extension with evidence of pain at 0 degrees; right and left lateral flexion to 20 degrees with evidence of pain at 10 degrees; and right and left lateral rotation to 20 degrees with evidence of pain at 10 degrees.  There was no change in range of motion following repetitive testing.  However, there was functional loss and/or functional impairment of the thoracolumbar spine.  The contributing factors included less movement than normal and pain on movement.  The Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine which was described as lumbar sacral junction.  There was also guarding or muscle spasm that resulted in an abnormal gait.  Muscle strength test, reflex examination, sensory examination, and straight leg raising test were normal.  There was no finding of radiculopathy or other neurologic abnormality or intervertebral disc syndrome.  

The examiner noted that the Veteran had a scar on the lumbar spine measuring 14.5 by 0.3.  His posture was stand forward flexed and he moved slowly due to back pain.  There were no contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the thoraolumbar spine.  

Subsequent VA medical records demonstrate continued complaints of and treatment for lumbar spine pain. 


Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that, resolving doubt in favor of the Veteran, a 40 percent rating is warranted as of June 9, 2015.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent prior to December 12, 2014 and in excess of 20 percent from December 12, 2014 to June 8, 2015.

Prior to December 12, 2014, the Veteran's lumbar spine disability was manifested by pain and limitation of motion.  However, the evidence does not suggest that forward flexion of the lumbar spine was limited to 60 degrees or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees.  At worst, the Veteran's lumbar spine was manifested by forward flexion to 80 degrees with a combined range of 190 degrees.  See June 2012 VA examination.  Moreover, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, a rating in excess of 10 percent based on limitation of motion is not warranted prior to December 12, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Additionally, the Board notes that the Veteran's lumbar spine disability has been rated under Diagnostic Code 5243 for intervertebral disc syndrome.  Thus, consideration has been given as to whether a higher rating is warranted based on incapacitating episodes.  The Board observes that the Veteran underwent surgery for his lumbar spine disability, for which a 100 percent disability rating was assigned from October 16, 2013 to January 31, 2014.  However, prior to and subsequent to the surgical procedure, the clinical records contain no indiction that the appellant has been prescribed bed rest by any physician for his lumber spine disability.  While the evidence demonstrates that the Veteran was prescribed time off from work, there is no indication that he had incapacitating episodes having a total duration of at least 2 weeks.  As such a rating in excess of 10 percent is not warranted under the rating criteria pertaining to incapacitating episodes.  

From December 12, 2014 to June 8, 2015 the Veteran's lumbar spine disability was manifested by complaints of pain and limited motion.  However, the evidence does not demonstrate that the Veteran's lumbar spine was manifested by forward flexion of the lumbar spine to 30 degrees or less.  Further, there is no indication the appellant's disability was manifested by ankylosis or fixation of the spine, either favorable or unfavorable.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (defining ankylosis as fixation of the entire thoracolumbar spine); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) (ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  As such, a rating in excess of 20 percent based on limitation of motion is not warranted from December 12, 2014 to June 8, 2015.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Consideration has also been given to a higher rating based on incapacitating episodes.  However, the evidence contains no indiction that the appellant was prescribed bed rest by any physician for his lumber spine disability during the period in question.  As such a rating in excess of 20 percent is not warranted for incapacitating episodes.  

As of June 8, 2015, the Veteran's lumbar spine disability has been manifested by pain, forward flexion to 90 degrees, as well as muscle spasm and guarding severe enough to result in an abnormal gait.  Although range of motion testing during this stage of the appeal has shown that the appellant's range of motion has not been limited to the extent necessary to meet the schedular requirement for a 40 percent disability rating and although he does not exhibit favorable ankylosis of the entire thoraolumbar spine, notwithstanding, the VA examiner indicated that the onset of the Veteran's low back pain on range of motion testing was at 20 degrees.  See June 2015 VA examination.  Thus, in recognition of pain on range of motion testing, and resolving doubt in favor of the Veteran, the Board finds that his service-connected lumbar spine disability has more nearly approximated the criteria for a 40 percent rating as of June 9, 2015.  

However, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for any period of the claim.  As noted herein, in order to warrant a rating in excess of 40 under the applicable criteria, the appellant's disability must be manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The clinical evidence, however, establishes that the appellant retains motion in his spine, although with noted complaints of pain.  He has not contended otherwise.  By definition, the fact that his spine manifests some range of motion is evidence of the absence of unfavorable ankylosis.  The evidence further reflects that he exhibits none of the indicia of ankylosis as set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Absent a finding of unfavorable ankylosis, which has been neither shown nor alleged, a rating in excess of 40 percent for limitation of motion is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Again, consideration has been given as to whether a higher rating is warranted based on incapacitating episodes.  However, the clinical records contain no indication that the appellant has been prescribed bed rest by any physician for his lumber spine disability.  As such a rating in excess of 40 percent is not warranted for incapacitating episodes.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record is clear that the Veteran experiences significant pain.  Pain itself does not constitute functional loss.  Rather, the pain must produce functional loss which results in disability which more nearly approximates the next higher rating in order to warrant a higher rating.  After reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of ratings in excess of those assigned herein based on functional loss, including due to pain.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the Veteran has complained of pain radiating from his lumbar spine to his legs.  However, there has been no diagnosis of radiculopathy of the lower extremities.  Notably, no neurological abnormities were found on examination.  Thus, a separate evaluation for a neurological disability is not warranted.  

The Board observes that in the report of the June 2015 VA examination, it was noted that the Veteran has a scar as a result of a surgical procedure.  However, the scar was not found to be painful or unstable and did not cover an area or areas of at least 6 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Therefore a separate rating for a scar is not warranted.

In sum, the Board finds the Board finds that an initial 40 percent rating for the Veteran's lumbar spine disability is warranted as of June 9, 2015.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent prior to December 12, 2014 and in excess of 20 percent from December 12, 2014 to June 8, 2015.

The Board has considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the appellant is unemployable as a result of his service-connected lumbar spine disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.  The Board acknowledges that the evidence demonstrates that the Veteran has taken off work due to back pain.  However, the evidence does not suggest that he is unable to maintain substantially gainful employment as a result of his service-connected low back disability.


ORDER

Entitlement to service connection for right ear hearing loss is granted. 

Entitlement to service connection for left ear hearing loss is denied. 

Entitlement to service connection for tinnitus loss is granted. 

Entitlement to an initial rating in excess of 10 percent prior to December 12, 2014 for lumbar spondylosis status post lumbar disc surgery with scar is denied.  

Entitlement to an initial rating in excess of 20 percent from December 12, 2014 to June 8, 2015 for lumbar spondylosis status post lumbar disc surgery with scar is denied.  

Entitlement to an initial 40 percent rating, but no higher for lumbar spondylosis status post lumbar disc surgery with scar from June 9, 2015 is granted, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


